Opinion by
Mr. Justice Manderino,
The sole issue involved in this appeal is whether two positions held by the appellant, Edward T. Tekavec, are compatible under the Public School Code of 1949, Act of March 10, 1949, P. L. 30, arts. I-XXVII, §§101-2702, as amended, 24 P.S. §§1-101 to 27-2702. The Commonwealth of Pennsylvania is divided into twenty-nine regions called intermediate units under the Public School Code, Act of March 10, 1949, P. L. 30, art. IX-A, *523§902-A, as amended, 24 P.S. §9-952. The intermediate units were established as successors to the County Boards of School Directors. Each intermediate unit has been established to provide on a regional basis certain educational services to school districts assigned to each intermediate unit.
The appellant, Edward T. Tekavec, is an employee of Intermediate Unit No. 1. He is employed as a supervisor of special classes. He is also an elected member of the Board of School Directors of the Carmichaels Area School District, one of the school districts assigned to Intermediate Unit No. 1 by the Public School Code.
The District Attorney of Greene County brought an action in quo warranto contending that the appellant could not simultaneously serve as an employee of Intermediate Unit No. 1 and as an elected school director of the Carmichaels Area School District. The trial court held that the appellant’s employment position and his elected position were incompatible under the Public School Code, Act of March 10, 1949, P. L. 30, art. III, §322, as amended, 24 P.S. §3-322. The trial court, therefore, ordered the appellant to choose between the two positions. This appeal followed in which the appellant argues that Ms employment position and his elected position are not incompatible under the Public School Code. We agree and reverse.
The relevant section of the Public School Code provides: “Any citizen of this Commonwealth, having a good moral character, being eighteen (18) years of age or upwards, and having been a resident of the district for at least one (1) year prior to the date of his election or appointment, shall be eligible to the office of school director therein: Provided, That any person holding any office or position of profit under the government of any city of the first class, or the office of mayor, chief burgess, county commissioner, district attorney, city, borough, or township treasurer, member of coun*524cil in. any municipality, township commissioner, township supervisor, tax collector, assessor, assistant assessor, any comptroller, auditor, constable, executive director or assistant executive director of an intermediate unit, supervisor, principal, teacher, or employe of any school district, shall not be eligible as a school director in this Commonwealth. This section shall not prevent any district superintendent, assistant district superintendent, supervisor, teacher, or employe of any school district, from being a school director in a district other than the one in which he is so employed, and other than in a district with which the district in which, he is employed operates a joint school or department. A school director shall not be eligible to the office of member of council in any municipality.” Act of March. 10, 1949, P. L. 30, art. III, §322, as amended, 24 P.S. §3-322 (emphasis added).
The above statute is not applicable to the appellant. The only employees of intermediate units who are covered by the prohibition of the statute are executive directors or assistant executive directors. No other employment by an intermediate unit disqualifies a person from serving as a school director. The appellant is not an executive director or an assistant executive director of an intermediate unit. He is employed as a supervisor of special classed.
The statute also covers any person who is a supervisor, principal, teacher, or employee of any school district. The appellant holds none of these positions. The appellant is a supervisor of special classes in an intermediate unit, but he is not a supervisor of any school district. The word supervisor in the statute is modified by the words of any school district. Thus, a supervisor of an intermediate unit does not come within the scope of the statute. An intermediate unit is not a school district. Since the legislature used the terminology “intermediate unit” and “school district” separately in *525the same sentence in the statute, it could not have intended those terms to be used interchangeably.
Doebler v. Mincemoyer, 446 Pa. 130, 285 A.2d 159 (1971), cited by the appellee, is not germane. The position in Doebler, which is not the same position involved in this case, was found to be within the prohibition of the above statute. The position, in this case is not covered by the statute, and we cannot read the statute otherwise. The Statutory Construction Act, 1 Pa.S. §1921 (b) provides: “When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under a pretext of pursuing its spirit/” (Emphasis added.) Since the legislature has not declared that the two positions held by the appellant are incompatible, he may continue to serve as an elected school director of the Carmichaels Area School District, and simultaneously retain his employment as a supervisor of special classes for Intermediate Unit No. 1. Commonwealth ex rel. Fox v. Swing, 409 Pa. 241, 186 A.2d 24 (1962).
The order of the trial court is reversed.